Citation Nr: 0828552	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly death pension by reason if 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 through July 
1945.  He died in March 1979 and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004  
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The appellant filed a motion to advance her appeal on the 
Board's docket in July 2008.  That motion was granted in 
August 2008. 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2007). The 
case is now before the Board for appellate review.


FINDINGS OF FACT

1.  The appellant is not a patient in a nursing home; or 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another 
individual. 

2.  The evidence does not show, and the appellant does not 
claim, that she is unable to dress or undress herself, to 
keep herself ordinarily clean and presentable; that she 
frequently needs adjustment of any special prosthetic or 
orthopedic appliances; that she is unable to feed herself or 
to attend to the wants of nature; or that she has any other 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her own daily environment.

3.  There is no evidence to show that the appellant is 
substantially confined to her house or immediate premises due 
to disability or disabilities that are reasonably certain to 
remain throughout her lifetime, or that she is hospitalized 
or bedridden.


CONCLUSION OF LAW

The appellant is neither in need of regular aid and 
attendance, nor housebound.  38 U.S.C.A. §§ 1502, 1541(d), 
(e), 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.351(a)(5), (b), (f), 3.352(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking special monthly death pension by 
reason of being housebound and needing aid and attendance due 
to multiple physical conditions.  The record, however, does 
not support a finding that she is either in need of regular 
aid and attendance, or is housebound. Thus, entitlement to 
special monthly death pension is not established.

The appellant presently receives a monthly death pension 
benefit.  See June 2005 decision.  She is entitled to 
increased pension if she is found to be in need of aid and 
attendance, or, if she is not in need of aid and attendance, 
by reason of being housebound.  38 U.S.C.A. § 1541(d), (e) 
(West 2002); 38 C.F.R. § 3.351(a)(5) (2007).  

Aid and Attendance 
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2007).  The 
appellant will be considered in need of aid regular aid and 
attendance if she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b) (2007).

The following will be accorded consideration in determining 
whether there is a factual need for regular aid and 
attendance:  inability of the appellant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the appellant to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the 
appellant from hazards or dangers incident to her own daily 
environment.  
38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination as 
to whether there is a factual need for regular aid and 
attendance. "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  The fact that the appellant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 
38 C.F.R. § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that she is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that her condition is 
such that would require her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.   

Housebound
A special rate of death pension is payable to a surviving 
spouse who does not qualify for an annual rate of death 
pension based on need for aid and attendance, but who is 
permanently housebound by reason of disability.  The 
"permanently housebound" requirement is met when the 
appellant is substantially confined to her home (ward or 
clinical area, if institutionalized) or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout the appellant's lifetime.  
38 U.S.C.A. § 1541(e) (West 2002); 38 C.F.R. § 3.351(f) 
(2007).

In this case, the evidence for consideration includes 
statements from several private physicians.  The appellant 
has made no statements as to any need for regular aid and 
attendance at any time.  In her October 2004 notice of 
disagreement, she stated that she feels that her anxiety, 
severe visual impairment, hearing loss and diverticulosis 
confine her to her home. 

In March 2004, a private family practitioner summarized the 
appellant's medical history as including hypertension, mild 
anxiety, mildly high cholesterol, and a history of 
diverticulosis.  The physician also noted that the appellant 
can dress and use the lavatory without assistance, can ascend 
and descend stairs, can feed herself without assistance, is 
ambulant, and is mentally competent.  There were no noted 
restrictions of the upper or lower extremities or back.  When 
asked whether the appellant uses aids in ambulation, the 
physician indicated "as she needs to."  The physician was 
entirely unclear with a response of "no" to a request for a 
description of under what circumstances the appellant is able 
to leave the home or immediate premises.  This is essentially 
unresponsive as to whether the appellant was housebound at 
that time.

In October 2005, a private internist submitted a similarly 
completed medical statement.  The appellant's medical history 
was noted at that time to include hypertension, urinary 
incontinence and decreased hearing.  This physician also 
noted that the appellant can dress and use the lavatory 
without assistance, can ascend and descend stairs, can feed 
herself without assistance, is ambulant, and is mentally 
competent.  She was accompanied to this appointment by her 
daughter.  There were no noted restrictions of the upper 
extremities or spine, but it was noted that the appellant is 
limited to walking in 30 minute intervals.  At the time of 
this report, aids in ambulation were not being used and the 
physician stated that the appellant could drive short 
distances, so she was able to leave the home.  The physician 
answered no when asked whether the appellant requires aid to 
protect herself from the hazards or dangers incident to the 
daily environment.

In June and August 2006, the appellant's private orthopedist 
submitted statements describing her current state of health 
orthopedically.  She was being treated for a hip fracture and 
bursitis and a stress fracture in her left sacrum.  There is 
no mention of needing regular aid and attendance in daily 
living or being housebound in either of these reports.  The 
August 2006 report documents her use of a walker, but does 
not suggest that she is in any danger at home alone or that 
she is in any way confined to her home. 

There is no additional evidence to support the appellant's 
claim for an increased death pension in the claims folder.  
Based on the evidence of record, the appellant's claim fails 
because she does not meet the criteria for special monthly 
death pension based upon the need for aid and attendance or, 
in the alternative, because she is housebound. She is not a 
patient in a nursing home due to mental or physical 
incapacity; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual. And, the medical evidence of record does 
not establish a factual need of aid and attendance under 
38 C.F.R. § 3.352(a) criteria.  The evidence does not show, 
and the appellant does not claim, that she is unable to dress 
or undress herself, to keep herself ordinarily clean and 
presentable; that she frequently needs adjustment of any 
special prosthetic or orthopedic appliances; that she is 
unable to feed herself or to attend to the wants of nature; 
or that she has any other incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect her from hazards or dangers incident to her own daily 
environment.  There is simply no basis in the evidence upon 
which a decision can be made that the appellant is in need of 
aid and attendance.

The appellant's claim for this benefit also fails because 
there is no evidence demonstrating that she is "permanently 
housebound" as defined by 
38 C.F.R. § 3.351(f), which requires that she be 
substantially confined to her house or immediate premises due 
to disability or disabilities that are reasonably certain to 
remain throughout her lifetime. Nothing in the evidence 
suggests that she is substantially confined to her dwelling 
or home, nor is she hospitalized or bedridden. There is no 
basis in the medical evidence to find that the appellant is 
housebound.

Because the record lacks support for the appellant's 
contention that she needs regular aid or attendance, or is 
housebound due to her medical disabilities, the preponderance 
of the evidence is against her claim for special monthly 
death pension.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the claim.




Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claim. Sufficient evidence is 
available to reach a decision and the appellant is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

VA sent the appellant letters in July 2004 and July 2006 
informing her of what was necessary to establish her claim, 
what evidence she was expected to provide, and what VA would 
obtain on her behalf.  These letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1).  VA's duty to notify the appellant 
was met in this case.

VA also has a duty to assist the appellant in substantiating 
her claim under 
38 C.F.R. § 3.159(c), (d). Here, the appellant and her 
representative's statements, as well as statements from 
several of her private physicians have been associated with 
the claims folder.  The appellant has not notified VA of any 
additional relevant evidence.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
appellant's claim. However, the evidence, which fails to 
suggest that the appellant is housebound or in need of aid 
and attendance, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). As the evidence provides 
no basis upon which to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

VA has done everything reasonably possible to assist the 
appellant. A remand for further development of this claim 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist and further development is not warranted.


ORDER

Entitlement to special monthly death pension by reason if 
being in need of regular aid and attendance or on account of 
being housebound is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


